Case 2:20-cv-00012-JRS-MJD Document 4 Filed 01/07/20 Page 1 of 2 PagelD #: 60

 

 

 

 

“AN 07 2020

 

 

  
 

WeEchy Terre toute, Badetey

| U.S. CLERK’S OFFICE —
INDIANAPOLIS, INDIANA

Qaeda M2 = 20-0V-0072 IS ayy
Q. (ewnn, Wenlen de

 

 

  
      

gv oe dwt aK \) SS C.3 ol) -

 

Padboe MeckinS. Ges C\rueda Wve petiionr” ), colina 100 S21

 

 

yey praites Ve Yonarlele Cout pursveat tp te K. Bf Cw ae 1

 

  

 

   
 

ow X% Ue ae $ OA Bre Wore entty ae _
\w Seyouut: Ww wis Ruoc expli cilty Ed ix Ke tla CON vet esis j
avAr oslition Secudlatlls the Res Mai i

 

priced oa » Ad the restrondas cm eth wey iS veal =

J Onconskiinstionaly Sus Adie Mee a\akiane's Coustrbiond cants. o
\The 2S hence, oe er egpele vw Sees nd Predode “a. declerchen

 

 

 

ina arte Tacs ahewiie apprepck, The couctmen ontte a-spedly Nheeaing| a

 

On 2 Neclesdtoy Wdenutccelion M RA. Re Cv. Pa <i |

 

Whe pesiiow: Ven Wale I 0), Sace S WQOA. Cheer” § DOA") ig naeca _

 

 

ra Pe

idepeatuaarate (uasdichton Chains Vrvsenlern rare re; wuss

predickaupan Soma ohurs\dvlen M\pescran vs us \wlongs ACE. Supp. 38.
714, 157 net CNeOs Pile ROL), Tre shears Ne gelitinur pals ches

(ws. clea ver ASUS.C 3 24K,
“Ve pattiane Rode nates CA mbove Nout SOX US. Sats LEXYS

AAD, CruPL ND. AS-cu MODEST CS.0- Tle Deroeey 3, dota Cockivins
beeveiat-unter § AA sedang ae Narckoey rele Puss ; 2

 

 

 
    
  
 
   
  

— Deena

Case 2:20-cv-00012-JRS-MJD Document 4 Filed 01/07/20 Page 2 of 2 PagelD #: 61

Vo A% US. Dab LEYes ARS A719 _NB-cv- %4 6 OR 1
(3.0. i T Seaecher AG, MOAB) cA¥4-S Creering mation Ry dechere bay
ive faust Ww SIM gba’ by a, ihre ip ead pa teabn),

 

| Ho AS Bh sede Aion
ort WS
She ostehpet Os

Mo S. — 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“DD
W937 bk

 

 

 
